The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court *Page 1064 
as its opinion, it is considered, ordered and decreed by the Court that the decree of the court below of March 27, 1930, be and the same is hereby reversed and the cause remanded with leave to the appellee to amend his bill or file a supplemental bill within a short time to be fixed by the court below, and for other appropriate proceedings.
TERRELL, C. J., and WHITFIELD, STRUM and BROWN, J. J., concur.
ELLIS and BUFORD, J. J., dissent.